—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated January 16, 1990 (People v Steadman, 157 AD2d 756), affirming a judgment of the Supreme Court, Kings County, rendered May 26, 1987, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Lawrence, Hart and Krausman, JJ., concur.